United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1371
                                  ___________

Terry Denner,                          *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Northern District of Iowa.
                                       *
Deere & Company,                       * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: September 16, 2005
                               Filed: September 21, 2005
                                ___________

Before BYE, HEANEY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Terry Denner (Denner) appeals the district court's1 granting of summary
judgment in favor of the defendant, Deere & Company (Deere), arguing the court
erred in its determination Denner failed to establish a clear and definite promise
necessary to establish promissory estoppel under Iowa law. See Schoff v. Combined
Ins. Co. of Am., 604 N.W.2d 43, 49 (Iowa 1999).



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       Denner asserts Deere, through its employee, Craig Wickham (Wickham),
promised that the prior criminal case against him which had since been closed would
not preclude him from being hired at Deere. Denner relied upon this statement to quit
his former job to his detriment. Denner, however, has provided no evidence
Wickham knew or understood Denner's criminal history involved Deere and/or Deere
equipment.

       Upon review of the record, this Court is in accord with the district court that
Schoff controls the case. As in Schoff, Denner has produced no evidence he
disclosed the facts underlying his criminal history, despite the fact the criminal case
related to the theft of Deere equipment. See id. at 51-52 ("[T]he parties did not have
the same knowledge with respect to the nature and extent of Schoff's criminal record.
This ambiguity is crucial because Schoff was not fired because of his criminal record
in general; he was fired because he could not get bonded. . . . ; [] he was not bonded
because he had been charged with felonies and/or had not revealed his criminal
record on his bond application."). As in Schoff, Denner was fired not because of his
criminal record in general, but because he "was the young man that [Deere] pressed
charges against several years ago." (Pl.'s App. at 216.) The Court finds Denner's
attempts to distinguish Schoff unavailing, since Schoff directly speaks to an
employee's failure to disclose information necessary to give a promise clear and
definite meaning.

       We agree with the district court any promise Deere may have made to hire
and/or not fire Denner because of the fact of his criminal record does not clearly and
definitely encompass the facts underlying the criminal record, since that information
was not proven by Denner to be known by Wickham prior to making the alleged
promises.

      We therefore affirm the district court.
                      ______________________________

                                         -2-